Filed 1/21/21 P. v. Walter CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C091537

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19F0004267)

           v.

 COREY RYAN WALTER,

                    Defendant and Appellant.




         After defendant Corey Ryan Walter pleaded no contest to two counts of burglary,
the trial court awarded victim restitution to the local high school that defendant
burglarized, including reimbursement for the school’s “loss” of 18 hours of work time
that the principal spent on tasks outside his normal duties as a result of defendant’s
misconduct. On appeal, defendant argues the trial court abused its discretion in making
this award. We affirm.


                                                             1
                                      BACKGROUND
       The underlying facts of defendant’s crime of conviction are largely irrelevant to
the issues raised on appeal. Simply put, in December 2018, defendant pleaded no contest
to two counts of burglary (Pen. Code, § 459).1 At the same hearing, the trial court
sentenced defendant to serve two years in state prison (to be served in county jail) on one
burglary count, and a concurrent two-year term on the other. The trial court imposed
various costs not at issue in this appeal, and reserved jurisdiction to award victim
restitution to the local high school that defendant burglarized (§ 1202.4).
       At a January 2020 restitution hearing, the school principal testified that after the
“sheriff’s department . . . told [the school] to collect [their] information,” he spent six
hours on three separate days (a) reviewing surveillance footage from multiple cameras on
campus trying to determine the identity of the burglar and (b) “clipping video content”
and “burning DVDs” to document the extent of damage caused.
       Ultimately, the trial court awarded $2,255 to the high school pursuant to section
1202.4. Of that amount, $1,404 was for the “loss” to the school due to the principal’s
“attention away from his normal duties,” at a rate of $78 per hour for 18 hours.
       Defendant filed a timely notice of appeal.
                                        DISCUSSION
       Defendant argues the trial court abused its discretion2 when it ruled the principal’s
time spent reviewing video footage and creating DVD’s for law enforcement was




1      Undesignated statutory references are to the Penal Code.
2       Where a victim has suffered economic losses as a result of a defendant’s actions, a
trial court must require the defendant to make restitution. (§ 1202.4, subd. (f); People v.
Phu (2009) 179 Cal.App.4th 280, 283.) We give the right to restitution a broad and
liberal construction. (Ibid.) The trial court may consider almost any kind of information
in calculating restitution, and we review the court’s resulting order for an abuse of

                                               2
compensable victim restitution under section 1202.4. He contends People v. Ozkan
(2004) 124 Cal.App.4th 1072 (Ozkan) stands for the proposition that “restitution for
investigative costs by a public agency such as” the high school “may not be awarded
pursuant to . . . section 1202.4.”
       The People argue the principal’s time was compensable because the school was a
victim, the principal was performing work outside his normal duties, and his
“investigation into [defendant’s] criminal activities was necessary to uncover the nature
and extent of the loss and damage to the school and to allow the school to recoup the full
amount of loss.”
       We agree with the People and conclude the trial court did not abuse its discretion.
       “The general restitution statute, . . . section 1202.4, subdivision (a)(1), provides
that ‘a victim of crime who incurs any economic loss as a result of the commission of a
crime shall receive restitution directly from any defendant convicted of that crime.’ The
definition of a ‘victim’ in . . . [s]ection 1202.4, subdivision (k)(2), includes a
governmental agency ‘when that entity is a direct victim of a crime.’ ” (Ozkan, supra,
124 Cal.App.4th at p. 1076, italics omitted.) Restitution shall be fixed in a dollar amount
to fully reimburse the victim for losses “for every determined economic loss incurred as
the result of the defendant’s criminal conduct, including, but not limited to” specified
kinds of losses. (§ 1202.4, subd. (f)(3).)
       In Ozkan, the defendant engaged in a scheme to sell regular grade gasoline as
higher priced mid-grade and premium gasoline. The trial court found the direct victims
of this fraud included the State Board of Equalization (SBE), to which taxes were due.
The defendant was convicted of grand theft by fraud and filing false and fraudulent sales
and use tax returns, and ordered to pay restitution to the SBE for unpaid taxes, penalties



discretion. (Id. at pp. 283-284.) An order based on an error of law would constitute an
abuse of discretion. (People v. Jennings (2005) 128 Cal.App.4th 42, 49.)

                                               3
and interest. But the court declined to order the defendant to pay for the agency’s
investigative costs, consisting of time spent by an internal auditor analyzing invoices and
sales tax returns to determine the total misappropriations. (Ozkan, supra, 124
Cal.App.4th at pp. 1073-1075.) The Court of Appeal upheld that ruling, explaining that
“public agencies are not directly ‘victimized’ for purposes of restitution under . . . section
1202.4 merely because they spend money to investigate crimes or apprehend criminals.”
(Id. at p. 1077, italics added; see also People v. Torres (1997) 59 Cal.App.4th 1, 3-4
[restitution inappropriate for a law enforcement agency’s expenditures on a controlled
buy of contraband, as this is an ordinary “cost of its doing its job”].)
       The trial court did not commit an error of law in following this distinction between
the ordinary costs of an agency performing its function and extraordinary expenses not
within the agency’s function. A key point overlooked by defendant in this case is that the
high school itself was a victim and the trial court found it suffered a direct loss when the
principal spent 18 paid hours “away from his normal duties” as a result of defendant’s
conduct. Unlike the work performed by the SBE’s auditor in Ozkan, the principal’s
investigation of the burglaries was not part of his normal job duties. The award of $1,404
is for the principal’s normal-duty hours that the school paid for but did not receive; not
for the principal’s investigation, per se. As such, it is compensable under the general
restitution statute and specifically under section 1202.4, subdivision (f)(3)(D) and (E),
which mandate restitution for “[w]ages . . . lost due to injury incurred by the victim” and
“[w]ages . . . lost by the victim . . . due to time spent as a witness or in assisting the police
or prosecution.” (See also In re Johnny M. (2002) 100 Cal.App.4th 1128, 1134 [“a
restitution award may also properly include the reasonable value of employee work
product lost as a result of the criminal conduct of another”].)
       Defendant’s suggestion that the principal’s time is not compensable under section
1202.4 because he essentially was a volunteer and “assumed unnecessarily” “a function
of the Sheriff’s Department” when he viewed video footage “to see if there were

                                               4
burglaries,” “to determine the damages,” or “to identify the burglar or burglars,” is
unpersuasive because it would undermine the broad remedial purpose of the statute and
read a necessity requirement into the law not found in the text. Further, it runs contrary
to the plain text of section 1202.4, subdivision (f)(3)(D) and (E), as noted above.
                                      DISPOSITION
       The judgment is affirmed.



                                                        KRAUSE                , J.



We concur:



      RAYE                  , P. J.




      RENNER                , J.




                                             5